NUMBER 13-13-00334-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GABRIEL E. TORRES,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.



              ORDER TO FILE REPORTER’S RECORD
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      The reporter’s record in this cause was originally due to be filed on September 18,

2013. The reporter has previously requested and received an extension of time to file

the record, granting the reporter until November 4, 2013 to file the record. On February

10, 2014, this Court abated and remanded the matter to the trial court because of the
reporter’s failure to file the record. The trial court conducted a hearing on February 28,

2014, and determined that appellant has not abandoned the appeal, no portion of the

record has been lost or destroyed, and recommended that the reporter be granted an

additional 45 days to file the record. Accordingly, we reinstate the case.

       The Court is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have filed the record in this matter. Reporter, Esther Natividad, is hereby ORDERED

to file the reporter’s record in this Court no later than 5:00 p.m. on April 14, 2014. Further

motions for extension of time will not be favorably entertained by the Court.

       The Clerk of this Court is ORDERED to serve a copy of this order on Esther

Natividad by certified mail, return receipt requested.

                                                  PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of March, 2014.




                                              2